t c memo united_states tax_court hugh d summers and teresa e summers petitioners v commissioner of internal revenue respondent docket no 13874-05l filed date hugh d summers and teresa e summers pro sese kathleen k raup for respondent memorandum opinion wells judge the instant matter is before the court on respondent’s and petitioners’ motions for summary_judgment pursuant to rule the issue we must decide is whether respondent’s appeals_office abused its discretion in determining to proceed with the collection of petitioners’ tax_liability unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background at the time of filing the petition petitioners resided in paoli pennsylania petitioner hugh d summers’s criminal case and amended tax_return during petitioner hugh d summers mr summers pleaded guilty to conspiring to defraud the internal_revenue_service irs by concealing and diverting income in violation of u s c sec_371 mr summers acknowledged that he received unreported taxable_income of dollar_figure between and mr summers was sentenced to years’ probation and agreed to file an amended tax_return for see united_states v hugh d summers no 93-cr-35 e d pa petitioners’ previous tax_court case on date petitioners filed an amended tax_return for reporting an increase in their tax_liability in the amount of dollar_figure on date respondent assessed petitioners the dollar_figure shown on petitioners’ amended tax_return on date respondent sent petitioners a notice_of_deficiency regarding negligence penalties for petitioners’ taxable_year petitioners timely filed a petition with this court challenging the notice_of_deficiency on date pursuant to an agreement between the parties we entered a decision holding that petitioners were liable for a penalty in the amount of dollar_figure pursuant to sec_6662 for and that petitioners owed an unpaid prior assessment of dollar_figure for see summers v commissioner docket no on date respondent assessed petitioners the sec_6662 penalty in the amount of dollar_figure for petitioners’ taxable_year litigation involving petitioners and commonwealth land title insurance_company during date respondent filed a notice_of_federal_tax_lien nftl against petitioners in berks and montgomery counties pennsylvania relating to petitioners’ unpaid tax_liabilities for through petitioners’ surname however was misspelled as hugh d teresa e summer on the nftl filed in montgomery county pennsylvania on date mr summers sold two properties to leemilt’s petroleum inc w greenwich street reading berks county pennsylvania the berks county property and buckert road and keim street lower pottsgrove township montgomery county pennsylvania the montgomery county property commonwealth land title insurance_company commonwealth insured the title on both properties for the purchaser leemilt’s petroleum inc and settlement on both properties was on date at the settlement of the berks and montgomery county properties commonwealth did not satisfy the tax_liens and gave mr summers the proceeds from the sales in the amounts of dollar_figure and dollar_figure respectively respondent refused to discharge the tax_liens on the berks and montgomery county properties following the sale on date respondent received a check in the amount of dollar_figure from commonwealth discharged the tax_lien on the berks county property and applied the dollar_figure to petitioners’ and tax_liabilities on date commonwealth filed a declaratory_judgment complaint in the court of common pleas for montgomery county pennsylvania against respondent and mr summers seeking judgment that respondent’s nftl did not attach to the berks and montgomery county properties formerly owned by mr summers because petitioners’ surname was misspelled the case was removed to the u s district_court for the eastern district of pennsylvania and entitled commonwealth land title ins co v united_states and hugh d summers no 98-cv-2817 e d pa 1respondent applied the dollar_figure as follows tax_year amount applied dollar_figure dollar_figure dollar_figure dollar_figure on date commonwealth dismissed with prejudice its claim against respondent and gave respondent a check in the amount of dollar_figure to discharge the tax_lien on the montgomery county property respondent applied the payment to petitioners’ tax_liabilities mr summers’s bankruptcy litigation on date mr summers filed a chapter bankruptcy petition in the u s bankruptcy court for the eastern district of pennsylvania the bankruptcy court in re hugh d summers no 98-33068f during date respondent filed a complaint with the bankruptcy court asserting that mr summers’s tax_liabilities including those for and interest thereon were not dischargeable pursuant to u s c section a c respondent conceded that the penalties and interest on the penalties were dischargeable on date the bankruptcy court held that mr summers’s tax_liabilities were nondischargeable because he wilfully attempted to evade payment of his taxes see united_states v summers bankr bankr e d pa actions against mr summers to reduce federal tax claims to judgment on date respondent filed a complaint against mr summers in the united_states district_court for the eastern district of pennsylvania the district_court seeking to reduce to judgment the tax assessments against mr summers including those for united_states v summers no 2002-cv-1812 e d pa during date mr summers filed an answer and cross- complaint challenging the tax assessments and the amounts of his tax_liabilities including those for on date respondent filed a motion for summary_judgment during date mr summers filed a reply to respondent’s motion and a motion to dismiss for lack of subject matter jurisdiction on date respondent filed a motion to dismiss mr summers’s counterclaims on date the district_court issued a memorandum opinion and entered an order granting respondent’s motions for summary_judgment and to dismiss mr summers’s counterclaims and gave respondent days to present a full and final accounting of mr summers’s tax_liabilities including see 254_fsupp2d_589 e d pa on date mr summers filed a memorandum and declaration in response to the district court’s date order on date mr summers filed a memorandum in response in which he claimed that respondent had received or should have received dollar_figure from commonwealth and dollar_figure 2mr summers’s answer and cross-complaint contained inter alia several frivolous tax_protester type arguments including he is not a taxpayer within the meaning of the internal_revenue_code there is no tax listed in the index of the internal_revenue_code and that the united_states and its agents fraudulently misled him to believe that compliance with the internal_revenue_code was mandatory from petitioners which was not properly credited to petitioners’ account on date respondent filed a declaration asserting that all credits had been properly applied and that petitioners’ tax_liabilities for and including accrued interest as of date amounted to dollar_figure on date the district_court entered judgment in favor of respondent and against mr summers ordering mr summers to pay respondent dollar_figure for unpaid federal income taxes for years and plus interest accruing thereon at the rate provided by sec_6621 from date until paid actions against mrs summers to reduce federal tax claims to judgment on date respondent filed a complaint against petitioner teresa e summers mrs summers in the u s district_court for the eastern district of pennsylvania district_court seeking to reduce to judgment the income_tax assessments made against her for and united_states v teresa e summers no 2002-cv-9008 e d pa on date mrs summers filed an answer and cross-complaint 3respondent’s declaration showed mr summers’s unpaid tax_liabilities and total accrued interest for to be dollar_figure and dollar_figure respectively challenging the assessments and tax_liabilities including those for on date respondent filed a motion for summary_judgment and to dismiss counterclaims on date mrs summers filed a response to respondent’s motion in which she asserted that respondent had not properly credited petitioners’ account for the payment from commonwealth on date the district_court granted respondent’s motion for summary_judgment on the issue of mrs summers’s tax_liabilities dismissed mrs summers’s counterclaims and gave respondent days to present a full and final accounting of mrs summers’s tax_liabilities including those for on date respondent filed a memorandum in response to the district court’s date order stating mrs summers’s tax_liabilities for and including accrued interest as of date and dollar_figure negligence_penalty amounted to dollar_figure on date mrs summers filed a response contending 4mrs summers’s answer and cross-complaint contained inter alia several frivolous tax_protester type arguments including she is not a taxpayer within the meaning of the internal_revenue_code the income mr summers received and pleaded guilty to tax_evasion for was not income within the meaning of the internal_revenue_code there is no tax listed in the index of the internal_revenue_code there is no legislative_regulation that requires her to file a tax_return for or income taxes and that the united_states and its agents fraudulently misled her to believe that compliance with the internal_revenue_code was mandatory that respondent did not properly credit the payments from commonwealth to her account on date the district_court entered judgment in favor of respondent and against mrs summers ordering mrs summers to pay dollar_figure for unpaid federal income taxes for and plus interest accruing thereon at the rate provided by sec_6621 from date until paid and a dollar_figure negligence_penalty assessed on date petitioners’ appeal to the third circuit_court of appeals petitioners appealed the respective judgments against them to the united_states court_of_appeals for the third circuit_court of appeals for the third circuit petitioners’ appeals were consolidated at united_states v teresa e summers no and united_states v summers no on date the third circuit_court of appeals affirmed the district_court judgments against petitioners petitioners’ sec_6330 action relating to taxable_year petitioners failed to pay their income_tax_liability for on date respondent sent petitioners’ attorney who was authorized to receive such notices a final notice_of_intent_to_levy and notice of your right to a hearing on date petitioners through their attorney submitted a form request for a collection_due_process_hearing attached to the form was a 37-page letter consisting of nothing but frivolous tax_protester boilerplate because petitioners’ cases were still pending in district_court respondent did not immediately schedule a sec_6330 hearing on date approximately months after the third circuit_court of appeals affirmed the district court’s judgments in favor of respondent respondent’s appeals_office sent petitioners a letter advising them that the appeals_office would schedule an appointment in a letter dated date mr summers advised respondent’s appeals_office that his appeal process would not be complete until there was a final_determination by the district_court and requested that respondent’s appeals_office hold the matter in abeyance until such a determination had been made on date respondent’s settlement officer edith m dermody ms dermody wrote petitioners and advised them that the arguments raised in their sec_6330 hearing request were frivolous that respondent would not schedule a face-to-face conference if petitioners wished to discuss only frivolous arguments and that a telephone conference was scheduled for date on date mr summers sent ms dermody a letter requesting a copy of their form requesting a 5in his date letter mr summers stated that he did not recall making a request for a sec_6330 hearing and that continued face-to-face hearing and acknowledging that alternative collection methods needed to be explored at this meeting and stating that he was not available for the telephone conference on april on date ms dermody sent petitioners a letter to which she attached a copy of the form and in which she advised petitioners that if they wanted a face-to-face hearing they must contact her within days and describe the legitimate issues they wished to raise ms dermody also advised petitioners that they must complete a form 433-a collection information statement for wage earners and self employed individuals and return it along with their and tax returns by date on date mr summers sent ms dermody a letter in which he raised the following issues that ms dermody was a settlement officer not an independent appeals officer and that it was improper for her to hold the hearing that respondent violated the cdp statutes by not holding a sec_6330 hearing for more than years from the date of the request and that petitioners did not have any_tax liability for because the irs improperly credited the payments from commonwealth and that continued his former attorney jerry arthur jewett who had since been disbarred may have made the request without sending petitioners a copy even if respondent did not receive the funds from commonwealth the tax_liability has been constructively paid mr summers further stated that he would not provide the form 433-a and petitioners’ and tax returns until the above issues were addressed on date respondent’s appeals_office sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy because petitioners did not provide the form 433-a did not provide and tax returns and did not raise legitimate collection alternatives petitioners timely petitioned this court seeking review of respondent’s determination to proceed with the collection of petitioners’ tax_liabilities on date respondent filed a motion for summary_judgment and on date petitioners filed a motion for summary_judgment petitioners filed an objection to respondent’s motion for summary_judgment on date and respondent filed a response to petitioners’ motion for summary_judgment on date discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts that show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he or she did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly in issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 a person may challenge a self-assessed liability reported on his return where he or she has not had the opportunity to dispute the liability 122_tc_1 an opportunity to dispute such a liability includes a suit by respondent to reduce a tax_assessment to judgment see macelvain v commissioner tcmemo_2000_320 the record in the instant case clearly indicates that petitioners had ample opportunity to dispute the liability reported on their amended tax_return for and the dollar_figure sec_6662 penalty for that year petitioners litigated the issue of whether respondent failed to apply the payment from commonwealth to taxable_year in district_court and on appeal to the third circuit_court of appeals the third circuit_court of appeals affirmed the district court’s judgments against petitioners reducing the assessments including the assessment for to judgment furthermore the doctrines of collateral_estoppel and res_judicata bar petitioners from relitigating this same issue which was litigated in district_court and the third circuit_court of appeals see 333_us_591 fmc corp and subs v commissioner tcmemo_2001_ accordingly we hold that petitioners’ underlying tax_liability for is not properly before us we therefore review respondent’s determination to proceed with the proposed levy for an abuse_of_discretion petitioners contend that respondent’s appeals officer abused her discretion by failing to schedule a face-to-face conference with petitioners we disagree an in person hearing is not automatically guaranteed by sec_6330 hearings at the appeals level have historically been informal 115_tc_35 hearings may be held in person but they may also be conducted by telephone or by correspondence 115_tc_329 dorra v commissioner tcmemo_2004_16 this court has held that it is not an abuse_of_discretion if an appeals officer determines that a face-to-face hearing would not be productive based on a taxpayer’s frivolous or groundless arguments 117_tc_183 kemper v commissioner tcmemo_2003_195 we have also held that it is not an abuse_of_discretion to proceed with collection where the taxpayer is not in compliance with the tax laws collier v commissioner tcmemo_2004_171 rodriguez v commissioner tcmemo_2003_153 the record in the instant case demonstrates that a face-to- face conference would not have been productive on date petitioners through their attorney who was authorized to represent them submitted a request for a sec_6330 hearing accompanied by a 37-page letter replete with tax_protester boilerplate on date ms dermody sent petitioners a letter wherein she provided a copy of their request for a sec_6330 hearing and advising petitioners that if they wanted a face-to-face hearing they must contact her within days and describe the legitimate issues they wished to raise ms dermody also advised petitioners that they must complete a form 433-a and return it along with their and tax returns by date on date mr summers sent ms dermody a letter in which he raised the following issues that ms dermody was a settlement officer not an independent appeals officer and that it was improper for her to hold the hearing that respondent violated the cdp statutes by not holding a sec_6330 hearing for more than years from the date of the request and that petitioners did not have any_tax liability for because the irs improperly credited the payments from commonwealth and that even if respondent did not receive the funds from commonwealth the tax_liability has been constructively paid mr summers further stated that he would not provide form 433-a and petitioners’ and tax returns until respondent’s appeals officer dealt with the above issues petitioners’ first contention is frivolous ms dermody was an impartial employee of respondent’s appeals_office and had no prior involvment with petitioners petitioners’ second contention is equally without merit sec_6330 does not prescribe a time for scheduling a hearing once respondent has referred a case to the department of justice for defense or prosecution only the attorney_general or_his_delegate has the authority to compromise the case see sec_7122 437_us_298 moreover mr summers advised respondent that he wished to defer the sec_6330 hearing until the judgment of the district_court became final accordingly respondent acted within his discretion by waiting to schedule a sec_6330 hearing until after petitioners’ appeal to the third circuit_court of appeals was resolved we have already discussed petitioners’ third contention they are precluded from challenging the issue of the proper crediting of the commonwealth payments finally petitioners have a duty to comply with the tax laws and may not withhold the information reasonably requested by respondent or fail to file tax returns on the basis of the foregoing we conclude that it would not have been productive for respondent to schedule a face-to-face hearing accordingly we hold that it was not an abuse_of_discretion for respondent to determine to proceed with the proposed levy to collect petitioners’ tax_liability and no genuine issue of material fact exists requiring trial we shall therefore grant respondent’s motion for summary_judgment and deny petitioners’ motion for summary_judgment we have considered all of petitioners’ arguments and to the extent that we have not addressed them in this opinion we conclude they are without merit or unnecessary to reach sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless although we do not impose a penalty on petitioners in this case we take this opportunity to admonish petitioners that the court will consider imposing such a penalty should they return to the court in the future in an attempt to delay collection or advance frivolous or groundless arguments to reflect the foregoing an appropriate order and decision will be entered for respondent
